DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered. 
2.2.	Applicant’s Amendment to Claims, Abstract and Remarks filed on March 16, 2022  are acknowledged.
2.3.	Claims 1-18, 22-23 and 28 have been canceled.  Claims 25-27, 29-30 and 32  have been withdrawn. 
2.3.	Claim 19 has been amended by further specifying that: " 
a molar amount of 1,4:3,6-dianhydrohexitol units (A) ranging from 2.5 to 14 mol% ;
a molar amount of alicyclic diol units (B) other than the 1,4:3,6-dianhydrohexitol units (A) ranging from 31 to 42.5 mol %;
a molar amount of terephthalic acid units (C) ranging from 45 to 55 mol %." 
2.4.	Support for the amendments to Claim 19  has been found in Applicant’s Specification as indicated by Applicant in paragraph [0041] of Published Specification ( US 2019/0184612) Therefore, no New Matter has been added with instant Amendment. 
2.4. 	Thus, Claims 19-21, 24, 31 and 33 are active and will be examine on the merits.
2.5.	It is noted that scope of Claim 19 has been changed. Therefore, New grounds of Rejection have been introduced as explained below.
Specification
Abstract
3.	Abstract filed on March 16, 2022 is acknowledged and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
4.	Claims 19-21, 24, 31 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
4.1.	it is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language, the scope of claim 19  opens to presence any other compounds, for example, hydroxy acid(s), other cyclic diol than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not require that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not require that ratio include sum of all cyclic diols.
4.2.	it is that Applicant Claim 19 recites Ratio (A)/[(A) +(B)] in range from 0.1 to 0.65 and same claim recites that polyester comprising specific ranges expressed in mol% Isosorbide, CHDM and Terephthalic acid. 
However, simple calculation of the Ratio  (A)/[(A) +(B)] produced following: 
for lowest content of Isosorbide- 2.5 / 2.5 + 42.5 = 0.055 and for highest content of Isosorbide – 14 / 14 +31 = 0.31; Therefore, range for the claimed  Ratio and range  for the diols units do not correlate and contradict each other. Thus, scope of Claim 19 is not clear and for this reason, indefinite. 
4.3.	it is unclear how claimed polyester has different amount of acid units in comparison with sum of all diols units: 55 mol% of acid units and only 45 mol% of diols units  – this lead to unbalanced polyester which cannot have significant Molecular weight suitable for production of injection molded parts. 
At least for reasons above,  scope of Claims 19-21, 24, 31 and 33 is/are indefinite. 
   
 Claim Rejections - 35 USC § 103
      The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.    	Claims 19-21, 24, 31 and 33  are rejected under 35 U.S.C. 103 as obvious over  Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide ", 2015  ( reference of Record) combined with Carman et al ( US 2013/00952263)  as evidenced by Poulat et al ( US 2018/0355100).
5.1.	Regarding Claims 19-21, 24, 31 and 33,  Koo  disclosed PICT polyester resin and  samples  made from this polyester, wherein PICT resin comprising as acid component TA ( terephthalic acid) and as diol component, from about  5.8 mol% to 25.4 mol% of ISB ( isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1 or based on sum of all diols equal 50 mol% - from 2.9 mol% to 12.7 mol% of ISB and from 47.1 mol% to 37.3 mol% of CHDM.  Therefore, ranges for ISB and CHDM disclosed by Koo are significantly overlapping with ranges  as claimed by Applicant. Note that Tg of the PICT disclosed by Koo is in same range ( see Table 1) as claimed by Applicant in Claim 33. 
5.2.	Regarding viscosity limitation of Claim 19, note that polyester disclosed by Koo has  IV ( intrinsic viscosity ) of  about 0.60 dL/g ( see Table 1). Therefore, even though Koo  using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100).
 In this respect, note that according to Poulat, both viscosities ( IV and RD- reduced viscosity ) in good correlation with each other. For example, see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of same polyesters, wherein  RD is  73.5 ml/g and IV is  0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Koo is in the same range as RD viscosity claimed by Applicant.  
5.3.	Thus, Koo disclose all compositional limitations of the polyester as claimed by Applicant but silent regarding use of PICT for production of IMP (injection molded parts).
 However, because Koo disclosed substantially same PICT than it would be expected that this polyester is suitable for same application, including production of IMP.
5.4.	In this respect, note that production of IMP from polyesters comprising isosorbide is well known.
	Carman  teaches that polyester comprising isosorbide and other alicyclic diol, including Isosorbide and CHDM ( see [0818]) and with viscosity ( see ,for example [0675], Claims) in range more than 0.5 dL/g is suitable for production of different articles including IMP ( see [1028]). : “ injection molded articles, extrusion blow molded articles, injection blow molded articles..).	In addition, see Kim et al (US 2013/0295306 [0003]).
5.5.	Therefore, it would be obvious to one of ordinary skill in the art to use polyester disclosed by Koo in order to produce any IMP as  taught by Carman with reasonable expectation of success. 
5.6.	Regarding Claim 24  see Carman paragraph [1169].
Response to Arguments
6.	Applicant's arguments filed on March 16, 2022 have been fully considered but they are moot in view of New Grounds of Rejections.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and  ttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765